Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2002

USA v. McArthur
Precedential or Non-Precedential:

Docket 1-2621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. McArthur" (2002). 2002 Decisions. Paper 197.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-2621




                    UNITED STATES OF AMERICA

                               v.

                        ROVELLE MCARTHUR

                       Rovelle Lee McArthur,

                                        Appellant




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                 (Dist. Court No. 00-cr-00738)
     District Court Judge: Honorable Garrett E. Brown, Jr.



           Submitted Under Third Circuit LAR 34.1(a)
                         March 7, 2002

 Before: BECKER, Chief Judge, ALITO and RENDELL, Circuit Judges

                (Opinion Filed: March 22, 2002)




                      OPINION OF THE COURT



PER CURIAM:
          This is an appeal from a judgment in a criminal case following
the entry of
a guilty plea. Because we write for the parties only, the background of
the case need not
be set out.
          We reject the defendant's argument that the District Court
committed clear
error in determining that he was an "organizer, leader, manager, or
supervisor" in the
drug distribution conspiracy, thereby warranting a two-level upward
adjustment pursuant
to U.S.S.G.   3B1.1(c). We therefore affirm the District Court's
judgment.
          The defendant contends that the District Court committed clear
error
because the evidence did not establish that he exercised control over
others in the group
in the commission of the crime. Several factors indicate whether the
defendant was an
organizer or leader:
                     the exercise of decisionmaking authority, the nature
of the participation in
          the commission of the offense, the recruitment of accomplices,
the claimed
          right to a larger share of the fruits of the crime, the degree
of participation
          in planning or organizing the offense, the nature and scope of
the illegal
          activity, and the degree of control and authority exercised over
others.
See U.S.S.G. 3B1.1 Application Note 4; see also United States v. Phillips,
959 F.2d
1187, 1191 (3d Cir. 1992). Moreover, to be a manager or supervisor under
U.S.S.G.
3B1.1(c), a person need only direct or control the actions of at least one
other individual.
See United States v. Bethancourt, 65 F.3d 1074, 1081 (3d Cir. 1995).
          Applying these factors, we conclude that the District Court's
adoption of
the factual findings contained in the Pre-Sentence Report was not clearly
erroneous. The
evidence supported the conclusion that the defendant organized, led,
managed, or
supervised at least one other member of the group in the commission of the
crime
charged.
          We have considered all of the defendant's arguments and see no
basis for
reversal. The judgment of the District Court is therefore affirmed.

.